Citation Nr: 0301162	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-00 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the award of 
special monthly pension benefits based on the need for aid 
and attendance.


REPRESENTATION

Appellant represented by:	Winston Alcendor, Social and 
Economic Networking Consulting Agency


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 
until June 1969, and from November 1971 until November 
1973.

This appeal comes before the Department of Veterans 
Affairs (VA), Board of Veterans' Appeals (Board) from a 
February 1997 rating decision which awarded the veteran 
special monthly pension benefits based on the need for aid 
and attendance, with an effective date of July 10, 1996.  
After notification of this action, the veteran filed a 
notice of disagreement in April 1997 with the effective 
date of the award.  

The appellant was afforded a teleconference personal 
hearing in July 1998 at the RO, and a videoconference 
hearing before a Member of the Board in June 2001; the 
transcripts of which are of record.  Upon the latter 
hearing, copies of VA clinic notes dated between 1991 and 
1996 were submitted, along with a signed waiver of RO 
jurisdiction of the letter, permitting the Board to 
consider the information in the first instance.  The Board 
points out, however, that effective February 22, 2002, the 
governing regulation, 38 C.F.R. § 20.1304, no longer 
requires a written waiver of RO jurisdiction for the Board 
to consider such evidence in the first instance (see 67 
Fed. Reg. 3099-3016 (January 23, 2002)).  

This case was remanded by a decision of the Board dated in 
August 2000.  Development having been completed, the case 
once again before the undersigned Member of the Board for 
appellate disposition. 



FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The RO received the veteran's claim for special 
monthly pension based on the need for aid and attendance 
on July 10, 1996.

3.  Prior to the VA examination of December 5, 1996, there 
was no substantial evidence of the veteran's need for 
regular aid and attendance.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 10, 
1996 for special monthly pension based on the need for aid 
and attendance of another person have not been met.  38 
U.S.C.A. §§ 1502(b), 1521(d), 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400, 3.401 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than July 
10, 1996 for the award of special monthly pension based on 
the need for aid and attendance of another person.  It is 
contended that the appellant has required the regular aid 
and attendance of another person since the time of his 
discharge from VA hospitalization in April 1991.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c) (2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished under the circumstances.  

As evidenced by the May 1997 statement of the case, and 
the October 1999 and February 2000 supplemental statements 
of the case, the veteran and his representative have been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial.  The Board thus 
finds that they have been given notice of the information 
and evidence needed to substantiate the claims, and, as 
evidenced by various letters soliciting information and/or 
evidence (see, e.g., the RO letter of April 2001), have 
been afforded opportunities to submit such information and 
evidence.  Moreover, because, as explained below, there is 
no indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Therefore, the duty to notify has 
been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  The case was remanded in August 2000 for 
further development and the appellant has undergone VA 
examinations.  Extensive VA clinical records dating from 
1991 through 1996 have been associated with the claims 
folder.  The veteran has also been afforded the benefit of 
two personal hearings to present testimony in support of 
his claim.  Under these circumstances, the Board finds 
that adjudication of this claim on appeal at this 
juncture, without directing or accomplishing any 
additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

Pertinent Law and Regulations

VA regulations provides that the assignment of an 
effective date for an award of an increase in compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o).  38 C.F.R. 
§ 3.400(o)(2) provides that an effective date may be 
assigned from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from 
such date, otherwise the effective date is the date of 
receipt of the claim.

However, in the case of aid and attendance and housebound 
benefits, when an award of pension or compensation based 
on an original or reopened claim is effective for a period 
prior to the date of receipt of the claim, any additional 
pension or compensation payable by reason of need for aid 
and attendance or housebound status shall also be awarded 
for any part of the award's retroactive period for which 
entitlement to the additional benefit is established.  38 
C.F.R. § 3.401(a)(1) (2002).

A veteran who is entitled to pension is entitled to an 
increased rate of pension based on the need for regular 
aid and attendance, if the veteran is (1) a patient in a 
nursing home, or (2) helpless or blind, or so nearly 
helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. §§ 1502(b), 
1521(d) (West 1991).  In determining the need for regular 
aid and attendance, consideration is accorded to the 
inability of the claimant to dress or undress himself, to 
keep himself ordinarily clean and presentable, to feed 
himself, or to attend to the wants of nature.  
Consideration is also accorded to physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment.  It is not required 
that all of the listed types of incapacity be found to 
exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable 
to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2002).

Factual Background 

In this case, the veteran's claim for special monthly 
pension based on the need for aid and attendance benefits 
was received on July 10, 1996.  The date when a veteran's 
entitlement to aid and attendance benefits arises depends 
on the facts and circumstances of his disabilities.  If 
the evidence were to show entitlement to aid and 
attendance at any time up to one year prior to July 10, 
1996, the effective date for the award of aid and 
attendance benefits would be from that earlier time, by 
virtue of the exception set out in § 3.401(a)(1) to permit 
the application of § 3.400(o)(2),

A review of the record reflects that the veteran filed a 
claim for non-service-connected pension benefits in April 
1991.  Subsequently received was the discharge summary 
from a period of VA hospitalization between February 5, 
and April 24, 1991 in which it was noted that veteran had 
had a cerebrovascular accident in January 1991, and was 
currently being admitted for rehabilitation management, 
further evaluation and intensive therapy.  Upon physical 
examination, it was noted that the veteran was in no acute 
distress, and was in a wheelchair with some unsteady 
sitting balance.  It was observed that there was left eye 
hemianopsia, and a very sluggish reaction to light of the 
pupil in the right eye with very poor vision.  He was 
unable to count the number of fingers.  No carotid artery 
bruit was audible on either side.  Examination of the 
extremities revealed that he was right handed, and within 
functional limits in range of motion and muscle power in 
the right upper and lower extremities.  There was flaccid 
paralysis with minimal rotation in the left upper and 
lower extremities.  Neurological function was preserved 
except for mild left facial weakness of the central type, 
and poor vision in the right eye.  It was reported that he 
required moderate assistance for standing and transfer 
activity, and that sitting balance was poor, requiring the 
use of a Posey belt.  It was recorded that in the morning 
after admission, the veteran was found to be completely 
blind in the right eye.  Following neurological 
evaluation, carotid artery duplex study showed complete 
occlusion of the internal carotid artery of the right side 
which was found to not be amenable to surgery.

During the course of hospitalization, it was reported that 
the veteran was assigned to intensive therapy, including 
strengthening exercises for bed mobility and increased 
trunk muscle strength, and progressive ambulation training 
with transfer activity technique, self care skill training 
and visual field deficit compensation training, as well as 
avocational activity and vocational counseling as 
feasible.  He received assistive and adaptive equipment 
evaluation.  It was noted that seven weeks, post stroke, 
there had been significant improvement in muscle strength 
in the lower extremities and functional skills, and that 
he was able to walk using a quad cane, but that he had 
only a minimal increase in muscle strength in the left 
upper extremity with synergic movement and poor 
functioning.  It was recorded that he was appropriately 
compensated for visual deficit and was able to manage 
self-care activity with minimal assistance for bathing and 
using adaptive equipment.  The veteran was subsequently 
determined to have reached maximum benefit from intensive 
therapy, and was discharged on VA outpatient follow-up, as 
well as with instructions for continuation of all physical 
activity as soon as possible and left extremity exercises 
as instructed by the therapist.  On discharge, he was 
provided with a personal wheelchair, quad cane and 
bathroom adaptive equipment.  He was determined to be 
unemployable. 

VA outpatient clinic notes dated in July 1991 indicated 
complaints of left eye blurring.  It was noted that the 
veteran was under treatment for glaucoma in the left eye.  
He underwent VA medical examinations for disability 
evaluation in August 1991 where it was noted that he had 
complete loss of vision in the right eye, but that vision 
in the left eye was 20/15.  The veteran was observed to 
utilize a walker and had a brace on the left leg.  It was 
reported that his hypertension was under control.

The RO granted non-service connected pension benefits by 
rating action dated in December 1991.

VA mental health clinic outpatient clinic notes dated 
between February 1992 and February 1993 show that the 
appellant received regular psychological therapy, and that 
his physical status was chronicled to some extent.  It was 
observed that mobility was significantly impaired, and 
that he continued to have right eye blindness.  The 
appellant was reported to be living with his 14-year old 
son who had some adjustment problems, and whom he was 
planning to send to relatives to provide supervision in a 
different setting.  In May 1992, it was reported that the 
veteran was admitted for three days after suffering a 
major seizure in church, for which he was placed on 
Dilantin.  He complained of depression and suicidal 
thoughts on account of loss of physical mobility combined 
with relationship problems, and expressed a desire to 
regain left arm function.  In September 1992, it was noted 
that he had fallen and fractured his clavicle, and had had 
another seizure in July 1992.  He stated that he was 
seeking additional physical therapy, but had no other 
acute problems.  Clinic notes in November 1992 indicated 
that there were muscle spasms, and spasticity was still a 
problem for which additional medication was prescribed.  
It was noted that he was living with his daughter 
temporarily after having been turned down for his own 
apartment due to credit problems.  In February 1993, it 
was recorded that he had no acute problems.  A diagnosis 
of bipolar disorder was rendered during that timeframe for 
which the veteran declined to take medication, noting that 
his faith helped him more.  

The veteran submitted a claim for special monthly pension 
on account of being housebound in January 1993.  By rating 
action dated in May 1993, special monthly pension was 
denied on the basis that there was no evidence that the 
veteran was in regular need of aid and attendance of 
another person or that skilled services were needed to 
protect him from the hazards of daily life.  It was also 
determined that the veteran was not housebound.  

The veteran filed a claim for housebound benefits in May 
1994, and stated that he had been forced to live by 
himself since September 1993 since his son, who had been 
helping to take care of him had left.  He said that living 
along was becoming more stressful and difficult.  

The appellant underwent a VA examination for housebound 
status or permanent need for regular aid and attendance in 
July 1994.  Upon examination, it was reported that the 
appellant was not accompanied by an attendant.  He 
complained of left-sided paralysis.  Gait was observed to 
hemiplegic and posture was noted to be one of left-sided 
spastic paralysis.  It was reported that he was able to 
perform simple activities of daily living with some 
assistance.  It was reported that he ambulated 
independently with a cane in spite of his hemiplegia.  
There was no restriction of the spine.  It was noted that 
memory and balance were poor, and that this limited self-
care.  The veteran was found to be essentially homebound, 
but could go out and leave his immediate premises for 
necessities and doctor's visits.  Diagnoses of 
cardiovascular accident with left hemiplegia, hypertension 
and bipolar disorder were rendered. 

By rating action dated in February 1995, housebound 
benefits were granted, but special monthly pension based 
on aid and attendance was denied.  A claim for aid and 
attendance benefits was subsequently received in July 
1996.

VA outpatient clinic notes dated between June and July 
1996 indicate that the veteran was still ambulating with a 
cane, but was experiencing more intermittently blurred 
vision in the left eye, more spasticity, and was falling 
on occasion.  It was noted in June 1996 that his 
prosthetic devices were providing some help but that 
neighbors assisted him as necessary, and he also had 
social work intervention.  On VA examination for aid and 
attendance/housebound purposes in December 1996, it was 
noted that the veteran did require an attendant in 
reporting for the examination, and depended on relatives 
for transportation and ambulation.  It was reported that 
he had no mobility of the left extremity, and that the 
activities of daily living including eating and dressing, 
were performed with the right upper extremity with 
difficulty due to loss of vision.  It was indicated that 
he continued to ambulate with the assistance of a cane.  
The examiner related that due to the veteran's poor 
balance affecting his ability to ambulate, his paralysis 
of the left upper and lower extremities, it was difficult 
for him to perform self care and travel beyond the 
premises of his home, and that he relied totally on 
relatives for activities of daily living and mobility or 
travel.  It was recommended that the veteran receive aid 
and attendance due to his dependency on relatives and 
family, and his housebound status.  

By rating action dated in February 1997, the RO awarded 
the veteran special monthly pension benefits based on the 
need for aid and attendance, with an effective date of 
receipt of his claim, July 10, 1996.  The veteran filed a 
timely appeal for an earlier effective date.

Received in June 1997 was a statement from D. W. Spigner, 
M.D., of Community Medical Associated, opining that the 
veteran had required the aid and attendance of another 
person since he first presented to that practice in 
September 1992. 

A letter dated in July 1997 was received from the 
veteran's daughter stating that friends and family had 
been attending to her father's needs since April 1991, and 
that he depended on them for daily activity support, and 
taking care of his household and transportation.  Attached 
to her letter were clinic notes from the Polyclinic 
Medical Center dated between July and August 1991 
indicating that the veteran was received regular physical 
therapy, and that he required assistance with buttoning 
shirts and pants and with showering.

The veteran presented testimony upon personal hearings on 
appeal in July 1998 and June 2001 to the effect that he 
had required aid and attendance since being released from 
a VA facility after suffering a stroke in 1991.  It was 
noted that clinical records showed that he was blind in 
the right eye with left eye glaucoma which further 
restricted vision, and that he had left-sided paralysis.  
It was reported that he had been given adaptive equipment, 
including a wheelchair, and a quad cane, and had been 
determined to be unemployable at that time.  The 
appellant's representative further indicated that clinical 
records from that time frame noted his need for assistance 
in standing and sitting down, and related that he had to 
be wheeled around for different appointments at the VA.  
It was reported that upon VA housebound examination in 
1994, the examiner did not refer to the veteran's 
blindness and omitted self-care essentials.  It was 
contended that the VA clinical records dating from March 
1991 which showed that the veteran had glaucoma in the 
left eye, and right eye blindness satisfied the criteria 
for aid and attendance.  

VA outpatient clinic noted dated between 1991 from the 
psychology, social work and general medical clinic 
previously cited, as well as additional records, were 
received in association with the June 2001 videoconference 
hearing.  In December 1993, it was noted that the veteran 
had been working diligently through physical therapy to 
overcome the effects of his stroke, and came in without 
the use of his cane.  It was added that although the 
paralysis from the cerebrovascular accident was difficult 
to deal with, he seemed to be doing quite well, and had 
even made a Thanksgiving visit to his son.  It was noted 
in March 1994 that he had traveled to the VA facility in 
Durham, North Carolina under a misconception that he could 
enter the rehabilitation program at Duke University, and 
had subsequently pursued admission to the VA Medical 
Center at Roanoke, Virginia, but left before his 
appointment date to return home where criminal charges 
were being processed against his son.  It was noted that 
he had had a seizure after stopping his Dilantin the 
previous month.  It was reported that he was living with 
his daughter again after having "lost" his apartment, but 
that his relationship with his children was turbulent.  It 
was related that his social adjustment was marginal and 
that he seemed to be encountering more social problems on 
account of his religious convictions and the poor 
responses to his friendly overtures to others.  In June 
1994, it was recorded that the veteran tried to live 
independently, but was often frustrated by his efforts.  
He felt that if he had the financial resources, he could 
improve his walking and strengthen his arm.  In January 
1995, it was noted that he was again living with his 17-
year old son, but was alone most of the time because his 
son "ran the streets" a great deal.  A positive attitude 
was noted in February 1995 with the hope that he would 
soon be able to walk about unassisted.  He indicated in 
April 1995 that except for waxing and waning depression, 
he had no physical complaints, and noted that there were 
no acute problems.  In May 1995, the veteran reported that 
he had fallen and sustained left hand injury.  A social 
work service note dated in November 1995 indicated that 
despite the left-sided paralysis, the veteran was 
functioning satisfactorily, lived independently and was 
managing quite well.  He fell on his left side and struck 
his hip in January 1996.  By July 1996, the veteran had 
begun to complain of deteriorating vision in the left eye, 
along with more spasticity in the left forearm, and more 
muscle spasms. 

Legal Analysis

The evidence reflects that since a cerebrovascular 
accident in January 1991, the veteran has suffered 
residual effects which have primarily included left-sided 
paralysis, and right eye blindness.  It has been noted 
that his functional ability and his mobility has been 
significantly impaired, and that he has been unemployable 
on account of physical disability since that time.  The 
record reflects, however, that following his stroke, the 
appellant underwent an extended period of rehabilitation 
between February and April 1991, with follow-up 
thereafter, upon which he regained significant left lower 
extremity ability, to the extent that he could ambulate 
with a cane.  It is also shown that although it was 
reported that he was being treated for glaucoma in the 
left eye with intermittently blurred vision, he retained 
substantial visual acuity in that eye.  On VA hospital 
discharge in April 1991, it was reported that his vision 
was adequately compensated.  Subsequent VA outpatient 
clinic notes have indicated that the veteran fell on 
occasion due to left-sided balance problems, and continued 
to be at risk for falling, but no sustained usage of a 
wheelchair is indicated in the record.  It was noted that 
he has required some assistance from friends and relatives 
as needed, but it was generally demonstrated that he lived 
alone, and independently, and could perform self-care 
function to a substantial extent.  The veteran was shown 
to have been capable of traveling between the states in 
1994 seeking additional therapy for his left side.  VA 
outpatient clinic notes through mid 1996 indicate a 
primarily independent life style. 

The record thus reflects in this instance that following 
his release from VA hospitalization in April 1991, the 
veteran was not blind or in a nursing home.  The evidence 
clearly indicates that the veteran could largely take care 
of his personal care functions, to include dressing and 
undressing himself, feeding himself, and attending to the 
wants of nature, with only occasional assistance as 
needed.  There is little evidence in the claims folder to 
show otherwise.  It is shown that he sought regular 
psychological follow-up for a psychiatric disorder, but 
that he declined to take medication because he felt he did 
not need it, and no untoward mental incapacity is 
clinically indicated.  Despite his having to seek 
treatment for various complaints and ailments, his 
physical status has primarily been described as in no 
acute distress.  In view of such, it is not factually 
demonstrated that following VA hospitalization in April 
1991, the appellant's physical or mental incapacity was to 
such an extent that he required care or assistance on a 
regular basis to protect him from hazards or dangers 
incident to his daily environment.  The Board notes that 
although a private physician stated in April 1997 that the 
appellant required the aid and attendance of another 
person since presenting to that practice in September 
1992, such an opinion is not clinically supported to any 
extent to show that regular aid and attendance was 
necessary, is not corroborated by the evidence of record, 
and therefore lacks probative value.  

The Board notes that the above-cited aid and attendance 
regulation does indicate that not every cited assistance 
need has to be shown for a favorable finding, and that 
there does not have to be a constant need of help from 
others, only a regular need.  The evidence in this 
instance in this instance reflects, however, that the 
veteran has been largely living and functioning 
independently.  It is found that the findings on the 
December 1996 VA examination may be viewed as the first 
confirming evidence that the veteran was not able to 
adequately attend to his needs of daily living without the 
regular aid and attendance of another person, which was 
not significantly documented in the previous clinical 
data.  On such facts, the applicable criteria provide that 
the appropriate effective date is the date of the claim 
received on July 10, 1996.  

The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of 
the benefit sought on appeal is not identified at this 
time.


ORDER

Entitlement to an effective date earlier than July 10, 
1996 for special monthly compensation based on the need 
for aid and attendance of another person is denied. 


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

